Per Curiam. The procedural background in this matter is set forth in a per curiam opinion delivered on February 3, 1997. In the Matter of Contempt of Counsel, J.F. Atkinson Jr., 327 Ark. 193, 936 S.W.2d 747 (1997). Attorney J.F. Atkinson Jr., counsel for Appellant, Johnny Mark Propst, was cited to appear before this court on January 27, 1997, to show cause why he should not be held in contempt for his failure to file Appellant’s brief in a timely manner. Mr. Atkinson appeared before this court on that date and entered a plea of not guilty to the charge of contempt. We appointed the Honorable Robert H. Dudley as Master to conduct a hearing and make findings of fact in this matter. Before such hearing was scheduled, however, Mr. Atkinson sent a letter to the appointed Master stating that he wished to change his plea to one of guilty to the contempt charge. On the recommendation of the Master, Mr. Atkinson filed a petition with this court on March 5, 1997, indicating his desire to change his plea to guilty to the charge of contempt. Mr. Atkinson stated that he had made a serious mistake in failing to timely file Appellant’s brief and that he understood that it was his responsibility to make sure the brief and other matters were timely filed with this court. Mr. Atkinson stated that he would ensure that no similar actions by him occurred in the future. Mr. Atkinson further requested this court to act upon his motion for belated brief and reinstate Appellant’s appeal.  Based upon the foregoing, we hold that Mr. Atkinson is in contempt for failing to file Appellant’s brief in a timely manner and we fine him $250. Furthermore, we hereby grant Appellant’s motion to file a belated brief and thus reinstate Appellant’s appeal. A copy of this opinion will be forwarded to the Committee on Professional Conduct.